Cyt
Keep
SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS: CRIMINAL TERM, PART 39

rm AFFIRMATION IN
THE PEOPLE OF THE STATE OF NEW YORK OPEGETTION F>-
-~against- MOTION TO VACATE
JUDGMENT
SHAWN WILLIAMS,
Kings County
Defendant. Indictment Number
11731/93

 

 

SETH M. LIEBERMAN, an attorney admitted to practice jn the
courts of the State of New York, and an assistant dist rift
attorney in the Kings County District Attorney’s Office, affirms

>

the following to be true under the penalties of perjury:

ae I submit this affirmation in opposition to defgidant! s
amended motion, dated January 4, 2017, for an order vacating Hite
judgment of conviction pursuant to C.P.L. § 440.10 (“440
motion”), ae >

es I make the following statements on information and
belief based .on the records and files of the Kings County
District Attorney’s Office, and on a conversation with Assistant
District Attorney Lance Ogiste.

3. On July 9, 1993, shortly after midnight, in the lobby

ef 1245 Bastern Parkway, in Brooklyn, defendant, acting in
 

46. According to counsel for defendant on his 440 motion,
counsel did not interview Smith until January 14, 2014, which
waS approximately five years after the date when Smith first
purportedly informed dakondent that she had “falsely testif[ied]
that [she] had seen [defendant] the night of Mason’s murder”
(440 Memorandum of Law at 10; Defendant's 440 Exhibit a at
G19).

47. Qn May 29, 2014, counsel for defendant on his 440
motion first provided the District Attorney's Office with a copy
of Smith's affidavit (440 Memorandum of Law at 14).

48. On May 10, 2017, A.D.A. Ogiste, who was the prosecutor
at defendant’s trial; informed me that he did not remember
whether or not, before trial, he had informed defendant's trial
attorney, Edward Friedman, about the material witness order
regarding Smith. A.D.A. Ogiste also stated that he would not
have had any reason to avoid disclosing the material witness
order to Mr. Friedman.

49. The Conviction Review Unit of the Kings County
District Attorney's Office (“C.R.U.”) has completed review of
forty-one other cases in which Detective Scarcella was involved
in the police investigation. In thirty-four of those forty-one

cases, the District Attorney’s Office has concluded that it will

28

 
 

defend the conviction. In the other seven of those forty-one
cases, the District Attorney's Office has consented to vacatur
of the judgment of conviction. In each of those forty-one
cases, the decision of the District Attorney's Office regarding
whether to defend the conviction or to consent to vacatur was
based on consideration of all of the facts and circumstances of
the case. In each of the seven cases in which Detective
Scarcella was involved in the police investigation and in which
the District Attorney’s Office has consented to vacatur of the
judgment of conviction--namely, the cases of Robert Hill, Darryl
Austin, Alvena Jennette, Roger Logan, Vanessa Gathers, Carlos
Davis, and Dersick Hamilton--the decision to consent to vacatur
was for eee not related to any alleged misconduct by
Detective Scarcella. In addition, in another case in which
Detective Scarcella was involved in the police investigation--
the case of David Ranta--the District Attorney's Office, before
the creation of the C.R.U. in its current form, also consented
to vacatur of the judgment of conviction; but in that case, too,
{

the decision to consent to vacatur was for reasons not. related
to any alleged misconduct by Detective Scarcella.

50; | The People dispute the allegations of fact advanced by

defendant in suppert of his motion: 1) that it would have been

29

 
 

Consequently, and for the reasons set forth in the
accompanying memorandum of law, the People oppose defendant's
motion to vacate his judgment of conviction, and this Court
Should reject, without a hearing, all of defendant’s claims,
except for two of his claims--namely, the claim based on Smith's

recantation and the claim based on the purported

unconstitutionally suggestive identification procedure--and the
People consent to an evidentiary hearing solely with respect to

the disputed factual issues presented by those two claims.

Dated: Brooklyn, New York
May 15, 2017

Ly fot me
CAM.
Seth M. Lieberman

Assistant District Attorney
(718) 250-2516

a2

 
